Case 1:20-cv-01383-CFC Document9 Filed 12/08/20 Page 1 of 3 PagelD #: 221

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
HUGUETTE NICOLE YOUNG,
Plaintiff,
Civ. Action No. 20-1383-CFC

V.

KATHY JENNINGS,

Nee Nee eee eee ee” eee” ame eee Senet”

Defendant.
MEMORANDUM

I. INTRODUCTION

Plaintiff Huguette Nicole Young (“Plaintiff”), who proceeds pro se, commenced
this action on October 13, 2020. (D.I.2) Atthe same time, she filed a motion for
leave to proceed in forma pauperis. (D.I.1) On October 26, 2020, the Court ordered
Plaintiff to fully complete her responses to AO Form 239, Application to Proceed in
District Court without Prepaying Fees or Costs (Long Form) or to pay the $400 filing fee
in full. (D.1.6) On November 9, 2020, Plaintiff filed a motion for reconsideration.
(D.I. 8)
ll. DISCUSSION

Plaintiff moves for reconsideration on the grounds that the $400 filing fee should
be reduced by half regardless of her financial status. She argues that 28 U.S.C.
§ 1914 violates her First Amendment right to petition the government for redress of
grievances because it does not offer some privilege or special treatment for filing fees in

cases that raise constitutional challenges to local, state, or federal laws. She also

 

 

 
Case 1:20-cv-01383-CFC Document9 Filed 12/08/20 Page 2 of 3 PagelD #: 222

argues that she should be granted in forma pauperis status solely on the basis that she
receives SNAP benefits and has had no other income for two months.

The standard for obtaining relief under Rule 59(e) is difficult for Plaintiff to meet.
The purpose of a motion for reconsideration is to “correct manifest errors of law or fact
or to present newly discovered evidence.” Max’s Seafood Café ex rel. Lou-Ann, Inc. v.
Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). “A proper Rule 59(e) motion . . . must rely
on one of three grounds: (1) an intervening change in controlling law; (2) the
availability of new evidence; or (3) the need to correct a clear error of law or fact or to
prevent manifest injustice.” Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010)
(citing N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)).
A motion for reconsideration is not properly grounded on a request that a court rethink a
decision already made. See Glendon Energy Co. v. Borough of Glendon, 836 F. Supp.
1109, 1122 (E.D. Pa. 1993). Motions for reargument or reconsideration may not be
used “as a means to argue new facts or issues that inexcusably were not presented to
the court in the matter previously decided.” Brambles USA, Inc. v. Blocker, 735 F.
Supp. 1239, 1240 (D. Del. 1990). Reargument, however, may be appropriate where
“the Court has patently misunderstood a party, or has made a decision outside the
adversarial issues presented to the court by the parties, or has made an error not of
reasoning but of apprehension.” Brambles USA, 735 F. Supp. at 1241 (D. Del. 1990)
(citations omitted); See a/so D. Del. LR 7.1.5.

Upon review of the filings in the case, the Court concludes that Plaintiff has failed

to demonstrate any of the necessary grounds to warrant a reconsideration of the Court's

 
Case 1:20-cv-01383-CFC Document9 Filed 12/08/20 Page 3 of 3 PagelD #: 223

October 26, 2020 Order. The Plaintiff is incorrect that her request to proceed in forma
pauperis was denied. The request remains pending. Plaintiff was ordered to fully
answer the questions in her request to proceed in forma pauperis so that the Court may
make an informed decision on whether the grant of in forma pauper status is
appropriate. If it is not, then by statute Plaintiff must pay the $400 filing fee in full.
See 28 U.S.C. § 1914. The statute does not provide for half payments of the $400
filing fee nor does it in any way violate the First Amendment right to access the court.
Should Plaintiff wish to proceed with this case, then she must comply with the Court’s
October 26, 2020 order so that the Court may determine whether her request to
proceed in forma pauperis should be granted. Should it not granted, then by statute,
Plaintiff must pay the $400 filing fee.
lll. CONCLUSION

For the above reasons, the Court will deny the motion for reconsideration. (D.I.
8) Plaintiff will be given additional time to comply with the Court’s October 26, 2020
order.

An appropriate order will be entered.

(LZ L_

UNITED STATES DISTRICT JUDGE

December 8, 2020
Wilmington, Delaware

 

 
